In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0603V
                                    Filed: October 17, 2017
                                        UNPUBLISHED


    JEANETTE EILAND,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Scott B. Taylor, Urban and Taylor, S.C., Milwaukee, WI, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On May 23, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that an influenza (“flu”) vaccination she received on October
30, 2014, resulted in a shoulder injury related to vaccine administration (“SIRVA”). On
September 11, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ joint stipulation. ECF No. 37.

       On September 21, 2017, petitioner filed a motion for attorneys’ fees and costs.
ECF No. 41. Petitioner requests attorneys’ fees in the amount of $19,951.50 and
attorneys’ costs in the amount of $1,403.78. Id. at 6. In compliance with General Order


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
#9, petitioner filed a signed statement indicating that she incurred no out-of-pocket
expenses. ECF No. 42-4. Thus, the total amount requested is $21,355.28.

          Respondent did not file a response.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, except for
the necessary reduction discussed below.

      Mr. Taylor requests 16.5 hours in 2015 at a rate of $375 per hour, and 26.4 hours
in 2016 at a rate of $385 per hour. ECF No. 41. These rates have been awarded
previously, Manning v. Sec’y of Health & Human Servs., 2016 WL 4527582 (Fed. Cl.
Spec. Mstr. July 29, 2016), and the undersigned awards them herein.

       Additionally, Mr. Taylor requests 9.0 hours in 2017 at a rate of $400 per hour.
The undersigned declines to award this rate in this case. While Mr. Taylor competently
represented petitioner, his lack of attention to deadlines3 and filing procedures 4 in this
case was notable. In McCulloch v. Sec’y of Health & Human Servs., 2015 WL 5634323,
at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), the special master set forth the following
factors to be considered when determining the appropriate hourly rate: (1) the prevailing
rate for comparable legal work in Washington, DC; (2) the prevailing rate for cases in
the Vaccine Program; (3) the experience of the attorney(s) in question within the
Vaccine Program; (4) the overall legal experience of the attorney(s); (5) the quality of
work performed by the attorney(s) in vaccine cases; and (6) the reputation of the
attorney(s) in the legal community and community at large. In consideration of Mr.
Taylor’s work in this case, the undersigned finds it appropriate that he be awarded his
2016 rate for all work performed in 2017. This results in a reduction of $135.00. 5

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of response
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs, minus the reduction discussed above.




3   See Informal Communications, dated Aug. 24, 2016; Apr. 19, 2017; May 22, 2017 (missed deadlines).

4   See Order Striking, issued Sept. 13, 2016, ECF No. 15; Informal Communication, dated Sept. 14, 2016.

5   2017: ($400 - $385) x 9.0 hours = $135.


                                                     2
      Accordingly, the undersigned awards a lump sum of $21,220.28, 6
representing reimbursement for all attorneys’ fees and costs, in the form of a
check jointly payable to petitioner and petitioner’s counsel Scott B. Taylor of
Urban and Taylor, S.C.

        The clerk of the court shall enter judgment in accordance herewith. 7

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




6This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      3